Title: Memo re Copper wanted for Monticello, 20 September 1806
From: Jefferson, Thomas
To: 


                        
                            Sep. 20. 06
                        
                        Memodm. of Copper wanted
                  
                     
                        
                           Copper for the dome 110 ft rung 1 ft wide
                           = 110
                           Sq ft
                        
                        
                           iron for gutter round balustrade 160 rung 2 ft wide 
                           
                              = 320.
                           
                           sq. ft
                        
                        
                           
                           430
                           
                        
                        
                           Note the Sheets had better be got as near the width of 2 ft. as possible & we had better add for Contin gutters
                           
                              
                                  30
                           
                           
                        
                        
                           
                           = 500
                           
                        
                     
                  
                        
                            
                        
                    